DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office notes that copies of certified translations of the foreign priority documents are located in the parent application file (US 15/539,223).

Claim Objections
Claims 6-8 are objected to because of the following informalities:  
Claims 6 to 8 include chemical structures that are not printed clearly.  Some of the structures comprise double bond lines that are blurred and contain instances of faint or missing bonding lines.  Clearly printed chemical structures are suggested for the next copy of claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 each recite “in this case, adjacent one of R1 to R3 are optionally respectively to each other to form a fused ring”. The phrase “in this case” is considered vague and indefinite as it is unclear to which “case” is intended.  Clarification and/or correction of the limitation is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (US 2007/0190355 A1). 
Regarding compounds of instant claims 1, Ikeda et al. discloses at least the following example compounds:

    PNG
    media_image1.png
    147
    330
    media_image1.png
    Greyscale
(see bottom compound page 17)

    PNG
    media_image2.png
    148
    329
    media_image2.png
    Greyscale
(see bottom compound page 25).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2007/0190355 A1).
As discussed above in the anticipation rejection, Ikeda et al. discloses at least the following example compounds:

    PNG
    media_image1.png
    147
    330
    media_image1.png
    Greyscale
(see bottom compound page 17)

    PNG
    media_image2.png
    148
    329
    media_image2.png
    Greyscale
(see bottom compound page 25).
The compounds read upon instant formula 1 where R1 is an aryl group and one or two of the instant Z variables are nitrogen; however, Ikeda is not limited to only teaching these example compounds as Ikeda et al. renders obvious other derivatives of Ikeda general formula (1) meeting 

    PNG
    media_image3.png
    151
    382
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    126
    372
    media_image4.png
    Greyscale
.
In formula 1, n may be 1 (see par. 16).  R1 and R2 may be aryl and may be the same group (see par. 14, 23).  At least one X is nitrogen and the remainder include carbon (see par. 15).  In the formula 2, Ar1 includes substituted arylene of 6 to 50 ring carbon atoms, which includes fluorene (see par. 45), the X4 to X7 containing ring may be a benzene ring (see par. 40) and Ar2 may be aryl such as benzene (see par. 44).  The compound at the bottom of page 17 shows that methyl substituted fluorene may be an arylene of the formula (see page 17). L structures are shown at par. 62.  Ikeda et al. does not exemplify all of the possible derivatives of the formula 1 which may include linking benzene rings to a fluorene group for L, which would meet the claimed formula 1; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have prepared compounds according to the reference formula wherein the resultant compounds would also meet the limitations of the instant claims.  One would expect to achieve compounds within the Ikeda et al. defined formula 1 with a predictable result and a reasonable expectation of success. 
In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  In the absence of evidence to the contrary, positional isomers are considered obvious.
Regarding the device limitations of claims 9 and 10, the material is used in a light emitting layer of an organic electroluminescent device (see par. 79-96).

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2010/0039026 A1).
Yang et al. teaches pyrimidine and pyridine compounds (see par. 61):
 
    PNG
    media_image5.png
    166
    363
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    201
    380
    media_image6.png
    Greyscale
.
b to f are defined in par. 69 as 0 to 10.   It is noted that -Ar-R groups may specifically include formula 4r 
    PNG
    media_image7.png
    80
    269
    media_image7.png
    Greyscale
(see par. 75).  Although Yang does not appear to exemplify one of the pyridine- or pyrimidine-containing compounds of the formulas 1c and 1e as specifically including at least one fluorene group as an R in combination with an Ar group selected as phenylene (where the corresponding Ar’s integer variable is 1 to 4), it would have been obvious to one of ordinary skill in the art before the effective filing date to have formed compounds within the definition of Yang formulas 1c and 1e where the compounds are the same as compounds claimed, because Yang clearly sets forth the required groups within the defined formulas 1.  One would expect to achieve functional formula 1 compounds as described by Yang with a predictable result and a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,960,363.  Although the claims at issue are not identical, they are not patentably distinct from each other because ‘363 also claims compounds . 
Therefore, given the overlap between the present claims and the patented claims, it would have been within the skill level of, as well as obvious to, one of ordinary skill in the art to use compounds which are both disclosed by US 9,960,363 and encompassed by the scope of the present claims and thereby arrive at the present invention.

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10,964,892 B2 discloses derivatives with triazine and fluorene groups for a light emitting device (see claim 1 at col. 464).  The reference is considered relevant to the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DAWN L GARRETT/Primary Examiner, Art Unit 1786